Citation Nr: 0800990	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for residuals of a back 
injury, low back strain, in excess of 10 percent prior to 
June 14, 2006. and in excess of 20 percent from June 14, 
2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel





INTRODUCTION

The veteran had active service from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 and June 2006 decision of 
the VA Regional Office (RO) in Waco, Texas which increased 
the veteran's disability rating for back disability from 10 
percent to 20 percent effective June 14, 2006.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The pertinent medical evidence of record establishes that 
prior to June 14, 2006, the veteran's back disability was 
manifested by intermittent chronic low back pain and mild 
decreased lumbar range of motion of 70 degrees flexion.  

3.  The pertinent medical evidence of record establishes that 
as of June 14, 2006 the veteran's back disability was 
manifested by chronic lumbosacral strain, muscle spasm, mild 
lumbar scoliosis, and mild degenerative joint disease at L4-
L5, as well as a decreased range of motion of 70 degrees 
flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a back injury, low back strain, prior to 
June 14, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.40, 
4.71 (Diagnostic Codes 5235-5243) (2007).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a back injury, low back strain, effective June 
14, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.40, 4.71 (Diagnostic 
Codes 5235-5243) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The January 2004 letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and the veteran was afforded a VA medical 
examination in November 1994, April 2004, and June 2006.  
Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA  Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Disabilities must be reviewed in relation to their 
history. 38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning the higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007). See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Diseases and injuries of the spine are evaluated under 
Diagnostic Codes 5235 to 5243.  Ratings are with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.   

Under Diagnostic Codes 5235 to 5243, unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine is rated as 40 
percent disabling, and forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine, is rated at 30 percent disabling.  
 
Whereas forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, is 
rated at 20 percent disabling.   

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, is rated at 10 percent disabling.  

Under Diagnostic Code 5243, ratings may be assigned for 
intervertebral disc syndrome based upon incapacitating 
episodes.  Episodes having a total duration of at least 6 
weeks during the past 12 months, are rated at 60 percent 
disabling, with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, 40 percent disabling, episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, 20 percent disabling, and episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months, 10 percent disabling.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Later Courts concluded that staged 
ratings were not limited to only initially assigned 
disability evaluations.  "Accordingly, we hold that staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, --- Vet. 
App. ----, 2007 WL 4098218 (November 19, 2007).  

Analysis

A review of service medical records indicates that the 
veteran was treated in September of 1988 for back pain after 
falling from a three-story building during training.  At that 
time the veteran's diagnosis was low back injury with 
intermittent chronic low back pain and mild decreased range 
of motion.  Based upon this diagnosis, service connection was 
established and a 10 percent disability rating granted 
effective from February 1994.  

The veteran requested that his claim be re-opened in November 
of 2003 and a VA examination was conducted in April of 2004.   
At that time the veteran displayed a range of motion of 70 
degrees of flexion.  The examiner noted no muscle spasm and 
normal gait.  The examiner indicated that scoliosis and 
lordosis were not applicable.  

An additional VA examination was conducted in June 2006.   
The veteran was found to have a range of motion of 70 degrees 
of flexion of the lumbar spine.  The examiner also stated 
that the veteran displayed bilateral paravertebral muscle 
spasm with preserved spinal contour and normal gait.  
However, the examiner also stated that the veteran displayed 
a mild lumbar scoliosis convex right.  No episodes of 
incapacitation were reported.  The examiner's diagnosis was 
chronic lumbosacral strain, mild lumbar scoliosis and mild 
DJD L4-L5 with residuals.   

 Based upon the above, the pertinent medical records are 
clear that prior to June 14, 2006 the veteran's range of 
motion for lumbar flexion was more than 60 degrees.  Also, 
the veteran was not diagnosed, and the medical records do not 
make any reference to, abnormal gait, abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.   
As such, there is a  preponderance of the evidence against a 
rating in excess of 10 percent prior to June 14, 2006.   

However, the pertinent medical records are also clear that in 
June of 2006 the VA examiner made an additional diagnosis of 
mild lumbar scoliosis with muscle spasm and mild degenerative 
joint disease. Although the veteran's range of motion 
remained stable, the additional diagnosis of muscle spasm and 
scoliosis support an evaluation of 20 percent disabling.   

The Board has also examined whether the veteran met the 
criteria for a higher rating  or an additional rating under 
Diagnostic Code 5243 for intervertebral disc syndrome based 
upon incapacitating episodes.  However, the record does not 
indicate that the veteran's range of motion was so severe, or 
that ankylosis was present, sufficient to support an 
increased rating.  Likewise, the record does not support a 
finding that the veteran has experienced incapacitating 
episodes sufficient to support an award for intervertebral 
disc syndrome.    


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a back injury, low back strain, prior to 
June 14, 2006 is denied.  

Entitlement to a disability rating in excess of 20 percent 
for residuals of a back injury, low back strain, from June 
14, 2006, is denied.   



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


